Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1-9 and 13 are objected to because of the following informalities: 
in line 9 of Claim 1, delete both instances of “cycle of sterilization” and insert --sterilization cycle--;
in line 1 of Claims 2-9 and 13, delete “Validation method” and insert --The method of validation--;
in line 2 of Claim 6, delete “cycles of sterilization” and insert --sterilization cycles--;
in line 2 of Claim 7, delete “a” before “first” and insert --the--;
in line 3 of Claim 7, delete “a” before “second” and insert --the--;
in lined 2-3 of Claim 8, delete “cycles of sterilization” and insert --sterilization cycles--;
in line 2 of Claim 9, delete “conditionsof” and insert --conditions of--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear which sterilization process the limitation “this sterilization process” in line 3 is referring to. In addition, it is not clear what the limitation “it” in line 3 is referring to.
Claim 1 recites the limitation "the selected process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 1 recites the limitation "the same process" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the microorganism proven to be the most difficult to eliminate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the selected sterilization process" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the verification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the detection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the same conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the same conditions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the routine cycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the routine cycles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the load" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and second cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the validation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the environment conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the routine cycles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the environment conditions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the load" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first and second cycles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the environment conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20150374868, 10010636, 10258706, 20190209725.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799